DETAILED ACTION
	Applicant’s amendments to the claims, filed 10/18/2021, were received. Claims 1, 2, 7, 8, 11, and 12 were amended. Claims 3-6, 9-10, and 13-14 were canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (Amended): please amend as follows:
	“the central axis of the nozzle body” on Pg. 2, line 7;
	“the central axis of the nozzle body” on Pg. 2, line 12;
“the central axis of the nozzle body” on Pg. 2, line 18;
“the first side of the discharge port in the first direction on Pg. 2, line 21;
“a second side of the discharge port in the first direction” on Pg. 2, line 23;
“the discharge port side of the nozzle body” on Pg. 3, line 1;
	“a central axis of the third pair of tapered surfaces” on Pg. 3, lines 1-2;
on opposite sides in the second direction are connected with the excessive seal leveling portion” on Pg. 3, lines 2-4.

Claim 2 (Amended): please amend to read as “a longitudinal direction of the nozzle body” in lines 5-6.

Claim Interpretation (1)
Claims 7 and 8 have been interpreted as dependent claims since claims 7 and 8 refer to claims 1 and 2, respectively, and the patent application fee determination record indicates only one independent claim (claim 1) at the time of filing on 10/18/2021. See also Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).

Claim Interpretation (2)
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.
	

Claim Interpretation (3)
	The limitation “a second width” in the recitation “a second width in a second direction orthogonal to the central axis (of the nozzle body) and the first direction” on Pg. 2, lines 7-8 in claim 1 is deemed definite in view of Applicant’s specification (Spec. Pg. 11, last paragraph through top of Pg. 12; Drawings, Fig. 4).

	The limitation “a discharge port that is an opening of the through hole provided in an end surface of the nozzle body” in claim 1 on Pg. 2, lines 5-6 provides proper antecedent basis for “the discharge port side of the nozzle body” in claim 1 on Pg. 3, line 1 since it is understood that “the discharge port side of the nozzle body” refers to the previously recited “end surface of the nozzle body” where the discharge port is located (see MPEP 2173.05(e)).

	The limitation “first ends” in the recitation “first ends on the discharge port side (of the nozzle body) in a direction along the central axis of the third pair of tapered surfaces” on Pg. 3, lines 1-2 in claim 1 is interpreted to refer to first ends of the third pair of tapered surfaces (see Spec., Pg. 30, last paragraph through second paragraph on Pg. 31).

Claim Objections
The objections on claims 3 and 4 are withdrawn since the claims were canceled.

Double Patenting
	The nonstatutory double patenting rejection on claim 1 is withdrawn since claim 1 has been amended to be sufficiently patentably distinct from independent claim 1 of co-pending Application No. 16/590,591. In addition, claim 1 is sufficiently patentably distinct from independent claim 1, filed 12/29/2021, of co-pending Application No. 16/589,299.



Claim Rejections
The previous rejections under 35 U.S.C. 112(b) are withdrawn since claims 3-6, 9-10, and 13-14 were canceled. The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn since independent claim 1 was amended.


Reasons for Allowance
Claims 1, 2, 7, 8, 11, and 12 are allowed. The invention of independent claim 1 is drawn to a sealant discharging nozzle. The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, in the context of independent claim 1, a third pair of tapered surfaces disposed on the first side of the discharge port in the first direction with respect to the cutout so that a gap between the third pair of tapered surfaces becomes larger toward a second side of the discharge port in the first direction, the second side being opposite the first side, wherein first ends on the discharge port side of the nozzle body in a direction along a central axis of the third pair of tapered surfaces are connected with the cutout, and second ends of the third pair of tapered surfaces on opposite sides in the second direction are connected with the excessive seal leveling portion.
Support for the allowable subject matter can be found in Figs. 4 and 6 (e.g., tapered surfaces 118) of Applicant’s Drawings and the description thereof (Spec., Pg. 30, last paragraph through second paragraph on Pg. 31).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717